DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.
Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. Applicant has amended independent claims 1, 8, and 14 to recite a test fluid is removable, and argues that the cited prior art does not teach the limitations of the instant claims.  The Examiner respectfully disagrees.
First, the Examiner notes that the amended limitation of the test fluid being removable is redundant as the previous version of the claims already recites flushing the stamped (claim 1) or printed (claim 8) fluid to remove the test fluid from the device.  If the test fluid is capable of being flushed from the device, then clearly the test fluid is removable.  Given this view, the Examiner contends that the amendments regarding the fluid being removable are redundant, and do not impart any additional limitations to the claims.  
With respect to the prior art, Applicant has argued that reference to Routenberg et al., teach the test fluid reacting with the surface, and that the reacted test fluid is not removable.  In response to this argument, the Examiner notes that the claims do not recite removing 100% of the test fluid as implied in Applicant’s arguments, and notes that the claims are sufficiently broad so as to read on removing a portion of the test fluid without removing all of the test fluid.  As recognized by applicant, reference to Routenberg et al., teach removing unbound FITC molecules from the surface of the wafer which reads on the claims in that the claims do not specify the extent to which the test fluid is removed from the device surface.  The Examiner also notes that Applicant’s arguments are not commensurate with the scope of the claims as the arguments are solely directed to removal of FITC from a surface.  The Examiner notes that the claims do not recite any specific constituents of the test fluid, thus any test fluid capable of being flushed from the wafer meets the claim limitations.  Additionally, the Examiner notes that the prior art recites removing any unbound FITC from the wafer, thereby meeting the claim limitations.  
Applicant has also argued that reference to Routenberg et al., teach a single use device that cannot be applied to the claims.  Here, the Examiner points to the introduction of Routenberg et al., who clearly states that the probe card allows for non-permanent, non-destructive addressing of a wafer.  The Examiner contends that because reference to Routenberg et al., teach the modifications made by the test fluid as non-permanent, the device as taught by the prior art is not directed to a single use as the phrase “non-permanent” indicates that the device can be restored to its original state.    Given this teaching, the Examiner contends that reference to Routenberg et al., do not teach a single use device, thus Applicant’s arguments are not persuasive.
With respect to the teachings of Francis et al., Applicant has argued that the reference does not teach removing bound molecules from a surface, thus one of ordinary skill in the art would not combine the teachings of Francis et al., with those to Routenberg et al.  Again, the Examiner contends that Applicant’s arguments are not commensurate with the scope of the claims as the claims do not require removal of a bound molecule.  As stated previously, the claims are sufficiently broad so as to read on removal of any unbound molecules from a surface, thus Applicant’s assertion that the scope be limited to bound molecules or compounds is unfounded.  Reference to Francis et al., is cited for teaching a process of improving the consistency of semiconductor processes wherein a post processing clean is utilized to remove residual fluids from a processing chamber (paragraphs 0033, 0035).  The teachings of Francis et al., are relevant to the teachings of Routenberg et al., in that both references recite applying a fluid to a wafer and removing the fluid after the processing is complete.  As such, Applicant’s arguments regarding the combination of Routenberg et al., in view of Francis et al., are not persuasive.
Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 2, 8, 9, and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Francis et al., (US 2009/0155476).
Regarding claims 1, 8, and 14 Routenberg et al., teach a method for testing a partially fabricated bio-sensor device comprising aligning a wafer on a wafer stage of a processing tool (Device Overview, page 124), mounting an electro-microfluidic probe card onto the wafer (Device Overview, page 124, figure 1) wherein the probe card has first and second major surfaces (top and bottom of probe cards shown in figures 1 b-d), electrically connecting at least one probe tip extending from the first major surface to a conductive area of the device (Field-effect sensing, pages 125-126), flowing a fluid to the device area (Field-effect sensing, pages 125-126), measuring a first electrical property of the FET with the probe tip (Field-effect sensing, pages 125-126), and flushing the test fluid from the channels of the probe card. (Operation and Characterization, page 125, first paragraph). The Examiner notes that Routenberg et al., teach applying a test fluid in a process that is analogous to microcontact printing, which utilizes both stamping and printing to apply fluids to a substrate. Routenberg et al., do not teach flushing a test fluid from the FET.
Francis et al., teach a combinatorial processing cell wherein a cleaning fluid is flushed through a flow chamber (paragraphs 0003, 0033, 0035). Francis et al., teach that it is advantageous to perform a post-process clean as a means of removing unwanted or residual fluid after evacuation of the chamber (paragraphs 0033, 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., wherein the FET is flushed with a cleaning fluid in order to remove unwanted or residual fluid after evacuation as taught by Francis et al.
Regarding claim 2, Routenberg et al., teach connecting at least one probe tip to a conductive area beyond a boundary of the test fluid (figure 3b). The Examiner notes that in figure 3b, Routenberg et al., show the probe tips aligned with conductive areas beyond the areas through which the fluid flows through the fluidic probe.
Regarding claim 9, Routenberg et al., teach removing the probe card from the device area after testing (Operation and Characterization, Page 125, first paragraph).
Regarding claims 12 and 13, Routenberg et al., teach placing several test fluids onto the device sequentially (Field-effect sensing, pages 125-126).
Regarding claims 15-17, Routenberg et al., teach removing a test fluid from the device (Operation and Characterization, Page 125, first paragraph), and placing several test fluids onto the device sequentially (Field-effect sensing, pages 125-126).
Regarding claim 18, Routenberg et al., teach measuring electrical property of the second test fluid (Field-effect sensing, pages 125-126).
Claims 3-7, 11, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Francis et al., (US 2009/0155476) as applied to claim 1 above, and further in view of Sato et al., (US 4,677,474).
Regarding claims 3-7, 11, 19, and 20 Routenberg et al., in view of Francis et al., do not teach marking a device area based on measuring a first electrical property.
Sato et al., teach a wafer prober wherein a plurality of probe needles are used to test the electrical characteristics of integrated circuits on the wafer (column 1 lines 20-25, 36-45). Sato et al., also teach marking the integrated circuit when the examination shows the circuit to be defective (column 1 lines 63-65), and removing the wafer from the wafer stage, which reads on the “further processing” of claim 7. Based on the teachings of Sato et al., the Examiner is reading the claimed marking “pass or not pass” as applying a known technique to a known device to yield predictable results (see MPEP 2141 II D). One of ordinary skill in the art would have readily recognized from the teachings of Sato et al., that particular integrated circuits on a wafer can be marked when found to be defective. Furthermore, the Examiner contends that one of ordinary skill in the art would have been motivated to determine whether the integrated circuits are defective to ensure the quality of manufactured wafers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., in view of Francis et al., wherein a wafer is marked as pass or not pass based on electrical property measurements as taught by Sato et al., as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Francis et al., (US 2009/0155476) as applied to claim 8 above, and further in view of Buczkowski et al., (US 2011/0141460).
Regarding claim 10, Routenberg et al., in view of Francis et al., do not teach exposing a wafer to a light and measuring radiation level of the wafer.
Buczkowski et al., teach a photoluminescence system capable of probing silicon wafers (paragraph 0001) wherein the system comprises a light source (paragraph 0010) that directs light to the wafer, and a detector the measures light emitted by the wafer (paragraph 0012). Buczkowski et al., teach that it is advantageous to utilize a light source and detector as a means of providing a contactless and nondestructive method of probing the electronic structure of wafers (paragraphs 0001, 0011).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., in view of Francis et al., to include a light source and detector to measure light emitted from a wafer in order to provide a contactless and nondestructive method of probing electronic structures on a wafer as taught by Buczkowski et al.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798